DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubomirsky et al, US Patent Application Publication 2011/0115378.


    PNG
    media_image1.png
    619
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    477
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    643
    605
    media_image3.png
    Greyscale






Regarding claim 1, Lubomirsky teaches a semiconductor processing system comprising a remote plasma source comprising a first plasma block segment (as labeled in figure above) defining an inlet 1120 to an internal channel 1118, top of the first plasma block segment, wherein the first plasma block segment further defines a cooling channel (labeled above) between the internal channel of the first plasma block segment and a first exterior surface (which are the dark lines in labeled figure above) of the first plasma block segment, and a second plasma block segment (as labeled in figure above) defining an outlet 1126 from an internal channel 118, bottom of the second plasma block segment, wherein the second plasma block segment further defines a cooling channel (labeled above) between the internal channel of the second plasma block segment and a first exterior surface of the second plasma block segment; and a semiconductor processing chamber 1020 defining an inlet fluidly coupled with the outlet from the remote plasma source (figure 2B).

Regarding claim 2, Lubomirsky teaches a ferrite block 1130 defining a first aperture through which the first plasma block segment extends and defining a second aperture through which the second plasma block segment extends (figure 2B).

Regarding claim 3, Lubomirsky teaches the first plasma block segment and the second plasma block segment together at least partially define an aperture 118 through the remote plasma source (figure 2B).

Regarding claim 4, Lubomirsky teaches an inductive coil 1132, wherein the inductive coil extends about the ferrite block within the aperture through the remote plasma source (figure 2F).

Regarding claim 5, Lubomirsky teaches one or more spacers 1150 separating the first plasma block segment from the second plasma block segment (figure 2B).

Regarding claim 12, Lubomirsky teaches a remote plasma source comprising:
a first plasma block segment (as labeled in figure above) defining an inlet 1120 to an internal channel of the first plasma block segment, wherein the first plasma block segment further defines a cooling channel (as labeled in figure above) between the internal channel of the first plasma block segment and a first exterior surface of the first plasma block segment; and a second plasma block segment (as labeled in figure above) defining an outlet 1126 from an internal channel of the second plasma block segment, wherein the second plasma block segment further defines a cooling channel (as labeled in figure above)  between the internal channel of the second plasma block segment and a first exterior surface of the second plasma block segment (figure 2B).

Regarding claim 13, Lubomirsky teaches a ferrite block 1130 defining a first aperture through which the first plasma block segment extends and defining a second aperture through which the second plasma block segment extends (figure 2B).

Regarding claim 14, Lubomirsky teaches one or more spacers 1130 separating the first plasma block segment from the second plasma block segment (figure 2B).

Regarding claim 19, Lubomirsky teaches a semiconductor processing system comprising a remote plasma source comprising a first plasma block segment (as labeled in figure above) defining an inlet 1120 to an internal channel of the first plasma block segment, wherein the first plasma block segment further defines a cooling channel (as labeled in figure above) between the internal channel of the first plasma block segment and a first exterior surface of the first plasma block segment, a second plasma block segment (as labeled in figure above) defining an outlet 1126 from an internal channel of the second plasma block segment, wherein the second plasma block segment (as labeled in figure above) further defines a cooling channel (as labeled in figure above)  between the internal channel of the second plasma block segment and a first exterior surface of the second plasma block segment, and a ferrite block 1130 defining a first aperture through which the first plasma block segment extends and defining a second aperture through which the second plasma block segment extends (figure 2B).

Regarding claim 20, Lubomirsky teaches the first plasma block segment and the second plasma block segment together at least partially define an aperture 1118 through the remote plasma source, the semiconductor processing chamber further comprising: an inductive coil 1132, wherein the inductive coil extends about the ferrite block within the aperture through the remote plasma source (figure 2F).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky et al, US Patent Application Publication 2011/0115378.

Regarding claim 10, Lubomirsky fails to teach the remote plasma source is characterized by a power density greater than or about 30 W/cc at 6400 W of power delivered.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter

Claims 6-9, 11, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2004/0237897, issued to Hanawa et al, discloses high frequency electrostatically shielded plasma and radical source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899